Exhibit 10.2

Final Execution Copy

FLOTEK INDUSTRIES, INC.

STAND-ALONE RESTRICTED STOCK UNIT AWARD AGREEMENT

NOTICE OF AWARD

Subject to the terms and conditions of this Notice of Award (this ”Notice”), and
the attached Flotek Industries, Inc. Stand-Alone Restricted Stock Unit Award
Agreement (the ”Award Agreement”), Flotek Industries, Inc. (the “Company”)
hereby grants to John Gibson (the ”Participant”), as a material inducement for
him to take employment with the Company, the number of Restricted Stock Units
(the “RSUs”) set forth below. Unless otherwise specifically indicated, all terms
used in this Notice will have the meaning as set forth in the Award Agreement.

Identifying Information:

 

Participant Name

   John Gibson    Date of Grant:    12/22/2019

and Address:

      Number of RSUs:    570,000       Vesting Commencement Date:    12/22/2019

Vesting Schedule:

Subject to the Participant’s Continuous Service to the Company and the terms of
this Notice and the Award Agreement, the RSUs will vest over a 5-year period in
accordance with the following vesting schedule (the ”Vesting Schedule”):

 

Vesting Date

  

Nonforfeitable Percentage

1st anniversary of the Vesting Commencement Date    20% will vest, combined
total of 20% vested 2nd anniversary of the Vesting Commencement Date    20% will
vest, combined total of 40% vested 3rd anniversary of the Vesting Commencement
Date    20% will vest, combined total of 60% vested 4th anniversary of the
Vesting Commencement Date    20% will vest, combined total of 80% vested 5th
anniversary of the Vesting Commencement Date    20% will vest, combined total of
100% vested

Notwithstanding the foregoing or any contrary provision in this Notice or the
Award Agreement, to the extent necessary to comply with and satisfy the terms of
Section 5(b), (c) and/or (d) of the Employment Agreement, an RSU will not
terminate as a result of the Participant’s failure to provide Continuous Service
to the Company and shall automatically become fully vested to the extent
provided by such terms of the Employment Agreement. Upon vesting of the RSUs,
the Participant will receive payment at the time provided in Section 3 of the
Award Agreement.

Representations and Agreements of the Participant:

The Participant has reviewed this Notice and the Award Agreement in their
entirety, has had an opportunity to have such reviewed by his or her legal and
tax advisers, and hereby represents that he or she is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents or Affiliates. The Participant hereby accepts the RSUs subject to all
of their terms. The Participant hereby agrees that all questions of
interpretation and administration relating to this Notice and the Award
Agreement will be resolved solely by the Committee in the exercise of its
reasonable judgment, subject to the requirements of Section 9(g) of the Award
Agreement.

 

-1-



--------------------------------------------------------------------------------

[SIGNATURES ON NEXT PAGE]

 

-2-



--------------------------------------------------------------------------------

Signatures:

By the Participant’s below signature and the below signature of the Company’s
representative, the Participant and the Company hereby agree that the RSUs are
governed only by the terms and conditions of this Notice and the Award
Agreement, and to the extent stated herein or therein, the Employment Agreement.

 

FLOTEK INDUSTRIES, INC.     PARTICIPANT By:  

             

   

 

      John Gibson Its:  

 

          Dated: December 22, 2019

Dated: December 22, 2019

 

-3-



--------------------------------------------------------------------------------

FLOTEK INDUSTRIES, INC.

STAND-ALONE RESTRICTED STOCK UNIT AWARD AGREEMENT

AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Award (the ”Notice”), this
Flotek Industries, Inc. Stand-Alone Restricted Stock Unit Award Agreement (this
“Award Agreement”), Flotek Industries, Inc., a Delaware corporation (the
“Company”), hereby grants the individual set forth in the Notice
(the ”Participant”), the Restricted Stock Units described in the Notice (the
“RSUs”). Unless otherwise specifically indicated, all terms used in this Award
Agreement have the meanings as set forth in Section 7 or the Notice.

1. Grant of the RSUs. Certain of the principal features of the RSUs, including
the number of RSUs subject to the Award, are set forth in the Notice, and other
principal features, such as payment, are set forth in this Award Agreement.

2. Vesting Schedule and Risk of Forfeiture.

(a) Vesting Schedule. Subject to the Participant’s Continuous Service with the
Company and any other limitations set forth in the Notice or this Award
Agreement, the RSUs will vest in accordance with the Vesting Schedule provided
in the Notice (the “Vesting Schedule”).

(b) Risk of Forfeiture. The RSUs will be subject to a risk of forfeiture until
such time the risk of forfeiture lapses on the Vesting Date set forth in the
Notice, or at such later date as provided Section 5(b), (c) or (d) of the
Employment Agreement. Except as provided Section 5(b), (c) or (d) of the
Employment Agreement, all or any portion of the unvested RSUs subject to the
foregoing risk of forfeiture will immediately and automatically be forfeited and
terminated upon the first day the Participant fails to provide Continuous
Service to the Company. Additionally, vested (to the extent not settled in
Common Stock pursuant to Section 3, below) and unvested RSUs will immediately
and automatically be forfeited upon the Participant’s employment with the
Company being validly terminated by the Company for Cause. The Company may
implement any forfeiture under this

Section 2(b) in a unilateral manner, without the Participant’s consent, and with
no payment to the Participant, cash or otherwise, for the forfeited RSUs.

3. Settlement of RSUs into Shares. Each RSU that becomes vested will immediately
and automatically be converted into one share of Common Stock and immediately
thereafter be issued to the Participant. No dividend equivalents will be granted
with respect to the RSUs.

4. Taxes. The Participant hereby acknowledges and understands that he or she may
suffer adverse tax consequences as a result of the Participant’s receipt of or
vesting in the RSUs or disposition of the shares of Common Stock received in
exchange for vested RSUs.

 

-1-



--------------------------------------------------------------------------------

(a) Representations. The Participant has reviewed with the Participant’s tax
advisors the tax consequences of the Notice and this Award Agreement and the
RSUs granted hereunder, including any U.S. federal, state and local tax laws,
and any other applicable taxing jurisdiction. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant hereby acknowledges and understands that the
Participant (and not the Company) will be responsible for the Participant’s tax
liability that may arise as a result of the Participant receiving the Notice,
this Award Agreement and the RSUs granted hereunder.

(b) Payment of Withholding Taxes. The Participant will make appropriate
arrangements with the Company for the satisfaction of all U.S. federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any RSUs that settle in shares of Common Stock in accordance with Section 3.
The Committee has the sole authority to determine whether a “net withholding”
may be permitted or is required for purposes of the Participant satisfying his
or her obligations under this Section 4(b). The Participant hereby acknowledges
the Company’s obligations under this Award Agreement are fully contingent on the
Participant first satisfying this Section 4(b).

(c) Section 409A of the Code. The Notice and this Award Agreement are designed
to be exempt from the application of Section 409A of the Code. To that end, the
Notice and this Award Agreement will at all times be interpreted and
administered in a manner that is consistent with exemption from Section 409A of
the Code.

5. Non-Transferability of RSUs; Death of the Participant. The RSUs may not be
transferred in any manner other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may designate one
or more beneficiaries of the Participant’s RSUs in the event of the
Participant’s death on a beneficiary designation form provided by the Committee
and in the absence of such a designation shall be payable after his death to his
spouse and if he is not married at the time of his death to his estate. The
terms of this Award Agreement are binding upon the executors, administrators,
heirs, successors and transferees of the Participant.

6. No Rights as a Stockholder of the Company. The Participant’s receipt of the
grant of RSUs pursuant to the Notice and this Award Agreement will not provide
or confer rights or status as a stockholder of the Company until such time the
RSUs are converted in accordance with Section 3 of this Award Agreement.

7. Definitions. As used herein, the following definitions will apply:

(a) “Affiliate” means as defined in the Flotek Industries, Inc. 2018 Long-Term
Incentive Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means as defined in the Employment Agreement.

(d) “Change of Control” means as defined in the Flotek Industries, Inc. 2018
Long-Term Incentive Plan.

 

-2-



--------------------------------------------------------------------------------

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and U.S. Treasury regulations promulgated thereunder. Any reference to a
section of the Code will be deemed a reference to any successor or amended
section of the Code.

(f) “Committee” means the Compensation Committee of the Board.

(g) “Common Stock” means the common stock, $0.0001 par value per share, of the
Company.

(h) “Company” means Flotek Industries, Inc., a Delaware corporation, and any
successor thereto.

(i) “Continuous Service” means the Participant’s provision of services to the
Company or its subsidiaries or their successors as an employee, member of the
Board or a consultant is continuous and uninterrupted. For this purpose,
Continuous Service will be deemed interrupted upon the actual cessation of
providing services to the Company or its subsidiaries or their successors,
notwithstanding any required notice period that must be fulfilled before a
termination as an employee, member of the Board or consultant can be effective
under applicable laws. Continuous Service will not be considered interrupted in
the case of (x) any approved leave of absence (including sick leave, military
leave, or any other authorized personal leave); (y) transfers among the Company
and its subsidiaries, or any successor thereof; or (z) any change in the
Participant’s employment status so long as the Participant remains in the
service of the Company or its subsidiaries and their successors as an employee,
member of the Board or a consultant. For avoidance of doubt, a change in status
by the Participant from one category of employee, member of the Board or
consultant to another of such category will not be considered a breach of
Continuous Service.

(j) “Employment Agreement” means the employment agreement by and between the
Participant and the Company effective December 22, 2019.

(k) “Restricted Stock Units” or “RSUs” means, subject to the terms and
conditions of the Notice and this Award Agreement, an unfunded and unsecured
promise to deliver cash or property to the Participant in the amount set forth
in the Notice. For this purpose, RSUs are a record-keeping account established
by the Company in the Participant’s name. All amounts attributable to the RSUs
will be and remain the sole property of the Company until such time the RSUs are
settled and extinguished pursuant to the terms and conditions of the Notice and
this Award Agreement.

8. Changes in Equity. In the event of any change in the outstanding shares of
Common Stock by reason of any stock split, stock dividend or other non-recurring
dividends or distributions, recapitalization, merger, consolidation, spin-off,
combination, repurchase or exchange of stock, reorganization, liquidation,
dissolution or other similar corporate transaction that affects the Common
Stock, an adjustment will be made, as the Committee reasonably deems necessary
or appropriate, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Notice and this Award
Agreement. Such adjustment may include an adjustment to the number and class of
shares of Common Stock that may be delivered under the RSUs, and the number,
class and price of shares of Common Stock subject to outstanding RSUs.
Notwithstanding the foregoing, the number of shares of Common Stock subject to
the RSUs will always be a whole number.

 

-3-



--------------------------------------------------------------------------------

9. General Provisions.

(a) Legality of Initial Issuance. The Committee has determined that: (i) the
Company and the Participant have taken all actions required to register the
shares of Common Stock payable under the Notice and this Award Agreement under
the Securities Act of 1933, as amended, or to perfect an exemption from the
registration requirements thereof, if applicable; (ii) all applicable listing
requirements of any stock exchange or other securities market on which the
Shares are listed has been satisfied; and (iii) any other applicable provision
of any applicable law has been satisfied.

(b) Notice. Any notice required by the terms of this Award Agreement must be
given in writing and will be deemed to be effective upon personal delivery or
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice must be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided to the Company.

(c) Successors and Assigns. Except as provided herein to the contrary, the
Notice and this Award Agreement is binding upon and will inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.

(d) No Assignment. Except as otherwise provided in this Award Agreement, the
Participant may not assign any of his or her rights under the Notice or this
Award Agreement without the prior written consent of the Committee, which
consent may be withheld in its sole discretion. The Committee is permitted to
assign its rights or obligations under the Notice or this Award Agreement, but
no such assignment will release the Company of any obligations pursuant to the
Notice and this Award Agreement.

(e) Construction and Severability. The captions used in this Award Agreement are
inserted for convenience and are not to be deemed to be a part of this Award
Agreement for construction or interpretation. Except where otherwise indicated
by the context, the singular form includes the plural form and the plural form
includes the singular form. Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise. The validity, legality
or enforceability of the remainder of this Award Agreement will not be affected
even if one or more of the provisions of this Award Agreement are held to be
invalid, illegal or unenforceable in any respect.

(f) Amendment and Termination. The Company has the right to unilaterally amend
the Notice and/or this Award Agreement to the minimum extent necessary to comply
with applicable laws and such amendment will not be deemed to materially impair
the rights of the Participant to the RSUs.

(g) Administration and Interpretation. Any question or dispute regarding the
interpretation of the Notice or this Award Agreement or the receipt of the RSUs
hereunder must be submitted by the Participant to the Committee and is subject
to the resolution provisions in Section 15 of the Employment Agreement.

 

-4-



--------------------------------------------------------------------------------

(h) Counterparts. The Notice may be executed in any number of counterparts, any
of which may be executed and transmitted by facsimile or by electronic
transmission, and each of which will be deemed to be an original, but all of
which together will be deemed to be one and the same instrument.

(i) Entire Agreement; Governing Law; and Amendments. The provisions of the
Notice and the Employment Agreement are incorporated herein by reference. The
Notice, this Award Agreement, and the Employment Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and the Participant. The Notice and this Award Agreement are
governed by the laws of the State of Texas applicable to contracts executed in
and to be performed in that State.

(j) Venue. The Company, the Participant and the Participant’s assignees agree
that any suit, action or proceeding arising out of or related to the Notice or
this Award Agreement must be brought in the United States District Court for the
Southern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a state court in Harris County, Texas) and that
all parties submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. If any one or more provisions of this Section 9(k) are for any reason
held invalid or unenforceable, it is the specific intent of the parties that
such provisions be modified to the minimum extent necessary to make it or its
application valid and enforceable.

(k) No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE IS EARNED ONLY BY
CONTINUOUS SERVICE AT THE WILL OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF
THE EMPLOYMENT AGREEMENT (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED RSUS
OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THE NOTICE AND THIS AWARD AGREEMENT, THE RIGHTS GRANTED HEREUNDER, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND DO NOT INTERFERE IN ANY WAY WITH
THE PARTICIPANT’S RIGHT OR THE COMPANY’S (OR ANY AFFILIATE’S) RIGHT TO TERMINATE
THE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT
CAUSE, AS PROVIDED IN THE EMPLOYMENT AGREEMENT.

(l) Unsecured General Creditor. The Participant has no legal or equitable
rights, interests or claims in any property or assets of the Company due to the
Notice, this Award Agreement and the grant of RSUs hereunder. For purposes of
the payment of benefits under the Notice and this Award Agreement, the
Participant has no more rights than those of a general creditor of the Company.
The Company’s obligation under the Notice and this Award Agreement will be that
of a conditional unfunded and unsecured promise to pay money or property in the
future.

*    *    *    *    *

 

-5-